DARCAN, J.
By the act of 1841, jurisdiction was given to justices of the peace, to try all causes for damages, whether the same resulted from contract or tort, (except in cases of slander,) where the damages claimed do not exceed twenty *413dollars; and by the proviso to the act, either party could appeal from the judgment of the justice to the next superior court of the county.
Before this statute, a justice of the peace could not entertain jurisdiction of a suit founded on a tort. By this statute jurisdiction is given, when the damages do not exceed twenty dollars. But we think the right to appeal to the next superior court of the county, means the circuit, and not the county court, and therefore the power to revise the judgments of justices in suits for torts, does not belong to the county courts, but is confined to the circuit courts. It will follow, that if the defendant in error could not have appealed to the county court, he could not bring the case before that court by certiorari. The county court therefore, had no jurisdiction to try this case, brought before it by certiorari, and consequently should have dismissed the writ. The judgment of the county court is therefore reversed, and judgment will be here rendered, dismissing the writ of certiorari.